Citation Nr: 0719619	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-39 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation greater than 30 
percent for residuals of a right knee injury with avulsion 
chip lateral tibia plateau and chondromalacia with arthritis 
(hereafter "right knee disability").  

2.  Entitlement to a disability evaluation greater than 30 
percent for residuals of traumatic amputation of the ring and 
little fingers of the right hand with retained fragment in 
the middle finger (hereafter "right hand disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active service from December 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In May 2007, the veteran submitted private medical evidence 
showing that he stopped working as a truck driver in August 
2005 due to his knee disability.  The Board interprets this 
as an informal claim for entitlement to a total rating based 
upon individual unemployability (TDIU) due to service-
connected disability.  This issue is referred to the RO for 
adjudication.  


FINDINGS OF FACT

1.  The veteran has the maximum available schedular 
disability evaluation for his right knee disability under the 
appropriate Diagnostic Code (DC).  

2.  The veteran has the maximum available schedular 
disability evaluation for his right hand disability under the 
appropriate DC.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, DC 
5010, 5257 (2006).

2.  The criteria for an increased rating for a right hand 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, DC 5151 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  If two 
evaluations are potentially applicable, the higher one will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

The veteran asserts that he is entitled to a higher rating 
for his service-connected right knee disability, currently 
rated by analogy as 30 percent disabling under DC 5010-5257, 
traumatic arthritis and other impairment of the knee.  
38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when the 
limitation of motion of the affected joint is noncompensable, 
a 10 percent rating is warranted when there is x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is warranted where there 
is x-ray evidence of the involvement of 2 or more major 
joints or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  

Under DC 5257, a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  The words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

The veteran's ranges of motion in his knee are not sufficient 
to warrant application of DCs 5260 or 5261 (limitation of 
flexion or extension of the leg).  There is no evidence of 
ankylosis to warrant application of DC 5256 (ankylosis of the 
knee).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).  

The VA General Counsel has determined that a veteran with 
service-connected arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  
However, the record does not show findings to warrant 
separate evaluations because the veteran does not have 
instability of the knees.  

Even though the veteran's knee disabilities are rated under 
the DC for subluxation and instability, there is no record of 
the veteran having instability in his knees.  In fact, the 
post-service medical record, as a whole, provides highly 
probative evidence against a finding of subluxation or 
instability.  Accordingly, a separate evaluation for 
arthritis of each knee is not warranted.  

A separate compensable rating may be assigned where the 
veteran has both limitation of motion and instability of the 
knee joint.  However, the veteran's ranges of motion in his 
knees do not warrant compensable evaluations under the 
appropriate DCs.  Thus, a separate rating for limitation of 
motion is not warranted.  See VAOPGCPREC 23-97.  

The veteran underwent a VA examination in June 2004.  The 
veteran complained of constant swelling, pain, and loss of 
motion.  He reported that his physician recommended bed rest 
for his knee.  He wore a knee brace and took over the counter 
and prescription medications for pain.  

Upon examination, however, the veteran's knee was within 
normal limits.  His flexion was 110 degrees with pain at 110 
degrees.  Normal flexion is 140 degrees.  His extension was 0 
degrees without pain, which is normal.  The examiner stated 
that the veteran's right knee motion was limited due to pain, 
and that his pain was the major cause of functional 
impairment.  The veteran's knee was not additionally limited 
by fatigue, weakness, lack of endurance, or incoordination.  
The veteran had crepitus of the right knee.  Importantly, no 
instability was observed.  The veteran was diagnosed with 
injury of the right knee with avulsion chip lateral tibia 
plateau and chondromalacia with early arthritic changes.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides evidence 
against the veteran's claim.  The veteran has the highest 
disability evaluation available under DC 5257 or 5010.  The 
evidence of record does not provide evidence that would allow 
the veteran a higher disability evaluation under a different 
DC.  

As discussed above, the veteran's range of motion does not 
warrant a compensable disability evaluation.  Additionally, 
the veteran is not entitled to a higher evaluation, even when 
considering pain and limitation of motion.  The Court has 
held that there is no basis for a rating higher than the 
maximum schedular rating for additional limitation of motion 
due to pain or functional loss under the provisions of 38 
C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  Reviewing the 
evidence, the Board finds that the overall disability picture 
for the veteran's right knee disability does not more closely 
approximate a higher rating.  38 C.F.R. § 4.7.  Therefore, 
the preponderance of the evidence against this claim.  
38 C.F.R. § 4.3.  

The Board has considered the private medical record dated 
April 2007.  However, the results provide no basis to 
increase the evaluation beyond 30 percent for the reasons 
cited above.  It is important for the veteran to understand 
that it is primarily the veteran's complaints of pain that 
provide the basis for the current evaluation.  Simply stated, 
the objective medical record would not support the current 
evaluation, let alone an increased evaluation. 

The veteran's right hand disability is rated as 30 percent 
disabling under DC 5151, amputation of the ring and little 
fingers.  38 C.F.R. § 4.71a.  This is the highest rating 
available for the major upper extremity under DC 5151 with 
the exception that it provides for an additional 10 percent 
rating if the amputation requires resection of the metacarpal 
bones with more than one-half the bone lost.  This does not 
apply to the veteran, as he has not had resection of his 
metacarpal bones.  The ratings for multiple finger 
amputations apply to amputations at the proximal 
interphalangeal joints or through proximal phalanges. 
Amputation through middle phalanges will be rated as 
prescribed for unfavorable ankylosis of the fingers. 38 
C.F.R. § 4.71a, DC 5120-5151 (2006).  The veteran's 
amputations were at the proximal interphalangeal joints.  
Therefore, they do not require evaluation as unfavorable 
ankylosis of the fingers.  

In June 2004, the veteran underwent a VA examination.  The 
veteran complained of swelling, pain, redness, phantom pain, 
and shooting pain in his fingers.  He also reported joint 
locking and numbness.  The veteran stated that his symptoms 
were constant, but that cold weather exacerbated them.  The 
veteran was also diagnosed with Carpal Tunnel Syndrome (CTS) 
a few weeks prior to the examination.  The veteran had a 
retained shell fragment in his middle finger that cased pain, 
numbness, and a locking joint.  

Upon examination, the veteran could tie his shoelaces, fasten 
buttons, and pick up a piece of paper and tear it in half 
without difficulty.  The gap between the proximal transverse 
crease of his palm to this right hand ring fingertip was 2 
centimeters and was 3 centimeters to the little fingertip.  
His right hand strength was moderately reduced.  The range of 
motion of his right ring finger was normal, with pain at 90 
degrees of proximal interphalangeal (PIP) and metacarpal 
phalangeal (MP) flexion.  His little finger had a distal 
interphalangeal and PIP flexion of 0 and an MP flexion of 90, 
with pain at 90.  The veteran's stumps were not tender.  
There was no neuroma, circulation problems, or any other 
abnormal finding.  The examiner concluded that the veteran's 
ability to function was altered because he had difficulty 
gripping, pulling, and pushing.  However, the Board must find 
that this examination provides evidence against this claim, 
failing to indicate any basis to increase the evaluation 
beyond the current evaluation.  

The veteran's right hand disability does not meet the 
criteria for a rating higher than 30 percent under any 
available DC, as he does not have ankylosis and his 
amputations were not performed at the middle phalanges.  
Additionally, the DCs for limitation of motion of fingers do 
not provide for a higher evaluation.  38 C.F.R. § 4.71a, DC 
5230.  Reviewing the evidence, the Board finds that the 
overall disability picture for the veteran's right hand 
disability does not more closely approximate a higher rating.  
38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence against this claim.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  

With regard to the issue of "marked interference with 
employment", as discussed above, the issue of TDIU is 
referred to the RO for adjudication and the RO should take 
into consideration the impact the veteran's knee has on his 
employment.  However, the Board must note that the medical 
evidence clearly indicates nonservice connected disorders 
(the back, left knee, depression, hips, and feet) clearly 
impacting on the veteran's ability to function at work that 
can not be used as a basis to increase the veteran's service 
connected disorders.     

Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 30 
percent for a right knee disability and a right hand 
disability.  38 C.F.R. § 4.3.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in June 2002, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the June 2002 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claims were granted.  However, since the veteran's claims are 
being denied, no disability rating or effective date will be 
assigned.  Therefore there can be no possibility of any 
prejudice to the veteran.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

An increased evaluation for a right knee disability is 
denied.  

An increased evaluation for a right hand disability is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


